UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         7/15/2021
CAMILLE WILLIE MAE WISE,

                                   Plaintiff,
                                                                    21-CV-3726 (VSB)
                       -against-
                                                                 ORDER OF SERVICE
EARLY WARNING SERVICES, LLC,

                                   Defendant.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, who is appearing pro se, brings this action under 15 U.S.C. § 1681 et seq.,

alleging that Defendant violated her rights under the Fair Credit Reporting Act. By order dated

July 14, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (IFP). (Doc. 3.)

                                                DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Early Warning Services, LLC through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue a summons, complete the USM-285 form

with the address for Early Warning Services, LLC, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




                                                  2
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   July 15, 2021
         New York, New York

                                                        VERNON S. BRODERICK
                                                        United States District Judge




                                               3
          DEFENDANT AND SERVICE ADDRESS


Early Warning Services, LLC
16552 N. 90th Street
Scottsdale, AZ 85260
